 



EXHIBIT 10.21
SUMMARY OF COMPENSATION FOR DIRECTORS OF AIRNET SYSTEMS, INC.
Cash Compensation
Directors of AirNet Systems, Inc. (“AirNet”) who are not officers or employees
of AirNet (“Non-Employee Directors”) are paid fees for their services as members
of the Board of Directors of AirNet (the “Board”) and as members of Board
committees. The current Non-Employee Directors of AirNet are James M. Chadwick,
Gerald Hellerman, Thomas J. Kiernan, Robert H. Milbourne and James E. Riddle.
Each of James M. Chadwick, Gerald Hellerman and James E. Riddle also served as a
Non-Employee Director throughout the fiscal year ended December 31, 2007 (the
“2007 fiscal year”). Thomas J. Kiernan and Robert H. Milbourne were appointed to
the Board as Non-Employee Directors on September 25, 2007. Russell M.
Gertmenian, who resigned from the Board effective August 17, 2007, was also a
Non-Employee Director during the 2007 fiscal year serving from January 1, 2007
until August 17, 2007.
The quarterly fee paid during the 2007 fiscal year and to be paid during the
fiscal year ending December 31, 2008 (the “2008 fiscal year”) for serving as a
Non-Employee Director has been and remains $6,000. The fee for attending each
meeting of the full Board in person was $2,000 during the 2007 fiscal year and
continues to be the same amount during the 2008 fiscal year. The fee for
attending telephonic meetings of the full Board was $1,000 for each meeting
attended during the 2007 fiscal year and remains that amount during the 2008
fiscal year.
The Audit Committee of AirNet’s Board currently consists of Gerald Hellerman
(Chair), James M. Chadwick, Robert H. Milbourne and James E. Riddle.
Mr. Hellerman served as a member and Chair of the Audit Committee throughout the
2007 fiscal year. Messrs. Chadwick and Riddle also served on the Audit Committee
throughout the 2007 fiscal year. Mr. Milbourne was appointed a member of the
Audit Committee on November 7, 2007 and has served in that position since that
date.
The Compensation Committee of AirNet’s Board currently consists of James E.
Riddle (Chair), James M. Chadwick, Gerald Hellerman and Thomas J. Kiernan.
Mr. Riddle served as a member and Chair of the Compensation Committee throughout
the 2007 fiscal year. Mr. Kiernan was appointed a member of the Compensation
Committee on November 7, 2007 and has served in that position since that date.
Messrs. Chadwick and Hellerman also served on the Compensation Committee
throughout the 2007 fiscal year.
The Nominating and Corporate Governance Committee of AirNet’s Board currently
consists of James M. Chadwick (Chair), Gerald Hellerman and James E. Riddle.
Mr. Chadwick was appointed a member and Chair of the Nominating and Corporate
Governance Committee on February 27, 2007. Mr. Hellerman and Mr. Riddle also
served on the Nominating and Corporate Governance Committee throughout the 2007
fiscal year.
The fee for Audit Committee members has been and remains $2,000 per meeting
attended in person during each of the 2007 fiscal year and the 2008 fiscal year,
with the Chair of the Audit Committee receiving an additional $1,000 per meeting
attended in person. The fee for Compensation Committee members and Nominating
and Corporate Governance Committee members has been and remains $1,000 per
meeting attended in person during each of the 2007 fiscal year and the 2008
fiscal year, with the Chair of each of those Committees receiving an additional
$2,000 for each meeting of the Committee attended in person. The fees for
attending telephonic meetings of each Committee held during each of the 2007
fiscal year and the 2008 fiscal year have been and remain one-half (50%) of the
amount of the fees for attending a meeting of the particular Committee in
person.
On December 16, 2005, AirNet’s Board established a Strategy Committee to work
with management on the ongoing business strategy and alternatives for AirNet to
enhance shareholder value. The Strategy Committee was comprised of Bruce D.
Parker and James M. Chadwick. The Strategy Committee was dissolved on
February 27, 2007. The fees for Strategy Committee members during the fiscal
year ended December 31, 2006 (the “2006 fiscal year”) were $1,000 per meeting
attended in person and $500 for each telephonic meeting attended. In addition,
on May 11, 2006, the Board approved a $5,000 quarterly fee for Mr. Parker for
service in the capacity as Chair of the Strategy Committee, retroactive to
January 1, 2006. The Strategy Committee did not meet during the 2007 fiscal year
and no fees were paid to Strategy Committee members during the 2007 fiscal year
prior to the dissolution of the Strategy Committee.
As the lead director of AirNet, James E. Riddle received an additional quarterly
fee of $6,000 for service in that capacity during the 2007 fiscal year and
continues to receive that amount during the 2008 fiscal year.
The Non-Employee Directors meet without management present in connection with
each of the regularly scheduled meetings of the full Board and receive no
meeting fees for attending such meetings. To the extent the Non-Employee
Directors determine to meet by telephone or in person other than in connection
with a regularly scheduled Board meeting, they receive $2,000 per meeting
attended in person and $1,000 per telephonic meeting.

 



--------------------------------------------------------------------------------



 



As an officer and employee of AirNet, Bruce D. Parker has not received and will
not receive any fees for serving as a director of AirNet because he also serves
as an officer and employee of AirNet.
The directors are reimbursed for out-of-pocket expenses incurred in connection
with their service as directors, including travel expenses.
Director Deferred Compensation Plan
Effective May 27, 1998, AirNet established the AirNet Systems, Inc. Director
Deferred Compensation Plan (the “Director Deferred Plan”). The Director Deferred
Plan as in effect on March 31, 2008 has previously been filed as Exhibit 10.7 to
AirNet’s Annual Report on Form 10-K for the fiscal year ended December 31, 2003.
Voluntary participation in the Director Deferred Plan enables a Non-Employee
Director of AirNet to defer all or a part of his director’s fees, including
federal income tax thereon. Such deferred fees may be credited to (i) a cash
account where the funds will earn interest at the rate prescribed in the
Director Deferred Plan, or (ii) a stock account where the funds will be
converted into a common share equivalent (determined by dividing the amount to
be allocated to the Non-Employee Director’s stock account by the fair market
value of AirNet’s common shares when the credit to the stock account is made).
In his deferral election, a Non-Employee Director may elect whether distribution
of the amount in his account(s) under the Director Deferred Plan is to be made
in a single lump sum payment or in equal annual installments, payable over a
period of not more than ten years. Distributions are to commence within 30 days
of the earlier of (a) the date specified by a Non-Employee Director at the time
a deferral election is made or (b) the date the Non-Employee Director ceases to
so serve. Cash accounts are to be distributed in the form of cash and stock
accounts are to be distributed in the form of common shares or cash, as selected
by AirNet. As of March 31, 2008, none of the Non-Employee Directors was
participating in the Director Deferred Plan. None of the Non-Employee Directors
participated in the Director Deferred Plan in either the 2006 fiscal year or the
2007 fiscal year.
Options Granted under Amended and Restated 1996 Incentive Stock Plan
Non-Employee Directors were automatically granted options to purchase AirNet
common shares in accordance with the terms of the AirNet Systems, Inc. Amended
and Restated 1996 Incentive Stock Plan (the “1996 Plan”). The 1996 Plan as in
effect on March 31, 2008 has previously been filed as Exhibit 10.1 to AirNet’s
Annual Report on Form 10-K for the fiscal year ended December 31, 2003. On
March 7, 1997, each individual then serving as a Non-Employee Director was
automatically granted an immediately exercisable option to purchase 2,000 AirNet
common shares with an exercise price equal to the fair market value of the
common shares on the grant date. On August 19, 1998, each individual then
serving as a Non-Employee Director was automatically granted an option to
purchase 20,000 AirNet common shares with an exercise price equal to the fair
market value of the common shares on the grant date. Each option granted on
August 19, 1998 vested and became exercisable with respect to 20% of the common
shares covered thereby on each of the grant date and the first, second, third
and fourth anniversaries of the grant date.
Pursuant to the 1996 Plan, each individual newly-elected or appointed as a
Non-Employee Director from August 19, 1998 until June 4, 2004 was automatically
granted an option to purchase 20,000 AirNet common shares effective on the date
of his election or appointment to the Board. In addition, on the first business
day of each of the 2002, 2003 and 2004 fiscal years of AirNet, each individual
who was then serving as a Non-Employee Director and had served for at least one
full one-year term as a Non-Employee Director, was automatically granted an
option to purchase 4,000 AirNet common shares. All of these options were granted
with an exercise price per share equal to the fair market value of the common
shares on the respective grant date. In addition, all of these options vested
and became exercisable with respect to 20% of the common shares covered thereby
on each of the grant date and the first, second, third and fourth anniversaries
of the grant date.
Each option granted to a Non-Employee Director under the 1996 Plan has a
ten-year term. If a Non-Employee Director ceases to be a member of the Board,
his vested options may be exercised for a period of three months (12 months in
the case of a Non-Employee Director who becomes disabled or dies) after the date
his service ends, subject in each case to the stated term of each option.
However, a Non-Employee Director who ceases to be a director after having been
convicted of, or pled guilty or nolo contendere to, a felony immediately
forfeits all of his options.
Following the approval of the AirNet Systems, Inc. 2004 Stock Incentive Plan
(the “2004 Plan”) by the shareholders of AirNet at the 2004 Annual Meeting of
Shareholders, no further options have been or will be granted to the
Non-Employee Directors under the 1996 Plan.
Options Granted under 2004 Stock Incentive Plan
The 2004 Plan as in effect on March 31, 2008 has been filed as Exhibit 10.1 to
AirNet’s Quarterly Report on Form 10-Q for the quarterly period ended June 30,
2004. Under the 2004 Plan, each individual newly-elected or appointed as a
Non-Employee Director after June 4, 2004 has been and is to be granted an option
to purchase 20,000 AirNet common shares effective on the date of his election or
appointment to the Board. In accordance with the terms of the 2004 Plan, on
July 20, 2005, each of James M. Chadwick and Gerald Hellerman was automatically
granted an option to purchase 20,000 common shares with an exercise price of
$4.26. In accordance with the terms of the 2004 Plan, on September 25, 2007,
each of

 



--------------------------------------------------------------------------------



 



Thomas J. Kiernan and Robert H. Milbourne was automatically granted an option to
purchase 20,000 common shares with an exercise price of $2.52.
In addition, on the first business day of each fiscal year of AirNet, each
individual who is then serving as a Non-Employee Director and has served for at
least one full one-year term as a Non-Employee Director, is to be automatically
granted an option to purchase 4,000 AirNet common shares. On January 2, 2007
(the first business day of the 2007 fiscal year), each of the individuals then
serving as a Non-Employee Director who had served for at least one full one-year
term on that date, thereby being eligible for the grant – James M. Chadwick,
Russell M. Gertmenian, Gerald Hellerman and James E. Riddle – was automatically
granted an option to purchase 4,000 AirNet common shares with an exercise price
of $2.91. Each of the individuals serving as a Non-Employee Director on
January 2, 2008 (the first business day of the 2008 fiscal year) who had served
for at least one full one-year term on that date, thereby being eligible for the
grant – James M. Chadwick, Gerald Hellerman and James E. Riddle — was
automatically granted an option to purchase 4,000 AirNet common shares with an
exercise price of $1.87.
Each option automatically granted under the 2004 Plan is to vest and become
exercisable as to 20% of the common shares covered thereby on each of the grant
date and the first, second, third and fourth anniversaries of the grant date.
Each option automatically granted under the 2004 Plan is to have an exercise
price per share equal to the closing price of the underlying common shares as
reported on the American Stock Exchange LLC (“AMEX”) on the grant date (or, if
the grant date is not a trading day on AMEX, on the first trading day following
the grant date). Each such option, which has not expired, been cancelled or been
exercised prior to the effective date of the event, will become fully
exercisable (i) if the Non-Employee Director retires from service as an AirNet
director after having served at least one full one-year term, becomes totally
disabled or dies or (ii) if AirNet undergoes a merger or consolidation or
reclassification of the common shares or the exchange of the common shares for
the securities of another entity (other than a subsidiary of AirNet) that has
acquired AirNet’s assets or which is in control of an entity that has acquired
AirNet’s assets.
Once vested and exercisable, each option automatically granted to a Non-Employee
Director under the 2004 Plan will remain exercisable until the earlier to occur
of (i) ten years after the grant date or (ii) three months after the
Non-Employee Director ceases to be a member of the Board (24 months in the case
of a Non-Employee Director who becomes disabled, dies or retires after having
served at least one full one-year term), subject in each case to the stated term
of each option. However, if a Non-Employee Director’s service as a director is
terminated for cause, he will immediately forfeit his options.

 